UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
THE PEOPLE OF THE STATE OF NEW YORK, by
BARBARA D. UNDERWOOD, Attorney General of CIVIL ACTION NO.:
the State of New York, 18-CV-09812-AJIN
Plaintiff(s),
-against-
DEBT RESOLVE, INC, et. al.
Defendant(s).
x

 

REPLY MEMORANDUM IN SUPPORT OF DEFENDANT DEBT RESOLVE, INC.’S,
BRUCE BELLMARE’S AND STANLEY E. FREIMUTH’S MOTION TO DISMISS THE
SECOND AMENDED COMPLAINT

Clausen Miller

28 Liberty Street, 39" Floor

New York, New York 10005

212.805.3900

Attorneys for Defendants Debt Resolve, Inc.,
Bruce Bellmare, and Stanley E. Freimuth

471258.1
Il.

Il.

IV.

4712581

TABLE OF CONTENTS

RULE 9(b)’S HEIGHTENED PLEADING STANDARD APPLIEG........ccccscesescseeees 1

THE NYAG FAILED TO ADEQUATELY PLEAD THAT BELLMARE AND
FREIMUTH ARE BOTH PERSONALLY LIABLE FOR THE ACTS AND

PRACTICES ALLEGED IN THE SAC .......cssscssssssssscenscsccsrsssssscsessssessensnnceneacescensesees 3
THE NYAG FAILED TO ADEQUATELY PLEAD THAT DEBT RESOLVE IS
LIABLE FOR THE ACTS OF ITS CO-DEFENDANTE........ccccsssscsseseescersersereececeeees 6
CONCLUSION. .........cccsccccccssccsccacescercscccsasseencseeeensensensesseceesersaeneeeeees 10
TABLE OF AUTHORITIES

Cases
Abrahami v. UPC Constr. Co.,

224 A.D.2d 231 (App. Div. 1996)... cecccneseeesessessscsesnenssssssssscssassssescssesesaseneessssessessenseneneenes 5
Apex Mar. Co. v. OHM Enters.,

2011 U.S. Dist. LEXIS 35707 (S.D.N.Y. Mar. 30, 2011) .ccecccscsscscstessssersersssssssssssssasessseeens 3
Consumer Fin. Prot. Bureau v. RD Legal Funding, LLC,

332 F. Supp. 3d 729 (S.D.N.Y. 2018) wcccccscscssccssesscseressssereesseenesesssesserensesessenessesseeseneneeeey I
Finkel v. D.H. Blair & Co.,

213 A.D.2d 588 (App. Div. 1995) ..cciccecsesteeeserestasesetseseereesessestscesesssessssesssereeseeereneenes 7,9, 10
FTC v. Leadclick Media, LLC,

838 F.3d 158 (2d Cir, 2016) cccccccccscscesceecseeseeeeseenecserssesscseeseseeessssnsesessessssresssersssesssenesneees 7,8
Lorely Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC.,

797 F3d. 160 (2d Cir, 2015) voc ccccccccescseeseeeeeeseeseseesessecsscnsssecsessasssssssscssesssesnssscsecsessessessentees 4,5
Marine Midland Bank v. John E. Russo Produce Co.,

SO N.Y .2d 31 (1980)...cccccsccccsecteececcnseecsseseseessseseasssssesscsacssssnscessscusscsseessssesesesesessesseneessaseeseeney 5
Ningbo Prods. Imp. & Exp. Co. v. Eliau,

2011 U.S. Dist. LEXIS 125789 (S.D.N.Y. Oct. 31, 2011) ccc ccnetestesetetesseressseseseeeneees 3
Pelman v. McDonald's Corp.,

396 F.3d 508 (2d Cir. 2005) ccc cccccssccsecseeseetecseeseessecseessessersseesestsensecssceecssessensecneesessesvessesseeses 1
People v. Apple Health & Sports Clubs,

BO N.Y.2d 803 (1992)... cccscsccsssscessescseetecsesectenseeeeseeseceeseeessesssssessesseseessseesssuseaseusesesensees 2,9, 10
People v. Credit Suisse Sec. (USA) LLC,

B31 N.Y .3d 623 (N.Y. 2018). ccccescsccssesccsceseceecesetsersecsseseessessecteesseetecseseseesesssesssnesssssrecssenssnennes 2
Stoltz v. Fage Dairy Processing Indus., S.A.,

2015 U.S. Dist. LEXIS 126880 (E.D.N.Y. 2015) ccc cececcceesetecssesssseeesrscessreesnsesssseeseees 7,9, 10
Statutory Authorities
Federal Trade Commission Act, 15 U.S.C. 845 vocicceccssccseesnesesreesseenesssaersessesesceessesssssseassssereons 7
N.Y. Civ. Prac. L. & R. 214 (2). cccccsesccescesensetesterseesrecteeseessessscscssesssessaseastrssssessessssssesseseeseeees 2
NY. Exec. Law § 63(12)...ccccessecsssessecseessecssevesesscssecsssccsescessesssceseeeeessessasepsesssasenseesarenges 1, 2, 7, 8
Rules and Regulations
Fed, R. Civ. P.9(D) cccccccccsscsseseessseseesstessessenscersssecssesnecsessessessesssssessasessssssssussessssssessusnecaeeasnesaneeeaeegs 1

il
4712581
REPLY MEMORANDUM OF LAW

Defendants Debt Resolve, Inc. (“Debt Resolve”), Bruce Bellmare (“Bellmare”) and
Stanley E. Freimuth (“Freimuth”) (collectively, the Moving Defendants), submit this Reply
Memorandum of Law in support of their Motion to Dismiss Plaintiffs Second Amended
Complaint (R.Doc. 41)(the “SAC”). The Moving Defendants dispute the factual allegations set
forth in the SAC and in Plaintiff's Opposition to Defendants’ Motion to Dismiss. However, even
if the Court accepts the truth of those allegations for the limited purpose of this Rule 12(b)(6)
motion, the SAC still must be dismissed for the reasons stated in the Moving Defendants’ original
Memorandum of Law (R.Doc. 58) and as set forth below.

I. RULE 9(b)’S HEIGHTENED PLEADING STANDARD APPLIES.

The New York Attorney General’s Office (““NYAG”) does not dispute that the heightened
pleading standard of Fed. R. Civ. Pro. 9(b) must be applied if a cause of action is based, in part,
on common law fraud or equitable fraud. The case law cited by the NYAG confirms that Rule
9(b)’s pleading standard still applies to claims under N.Y. Executive Law § 63(12) when the
underlying basis for those claims is fraud or a fraudulent scheme, rather than mere deception.
Consumer Fin. Prot. Bureau v. RD Legal Funding, LLC, 332 F. Supp. 3d 729, 769 (S.D.N.Y.
2018); Pelman v. McDonald's Corp., 396 F.3d 508, 511 (2d Cir. 2005). Thus, the relevant inquiry
for this Court is whether the underlying basis of the causes of action pled in the SAC is fraud or
an allegedly fraudulent scheme, or merely deceptive acts or practices.

The NYAG argues that Rule 9(b)’s pleading standard does not apply to this matter because
the SAC only alleges deception and other non-fraudulent conduct. However, that contention is
belied by the actual allegations in the SAC, which is based on the allegedly fraudulent conduct of
certain Defendants, which the NYAG imputes to other Defendants. “Fraud” or “fraudulent”
conduct is mentioned throughout the SAC, and that allegedly fraudulent conduct is used as the

1
471258.
factual basis for almost every cause of action, (See, R.Doc. 41, SAC P 214, 224, 234, 244, 254,
276, 290, 302, 316, 336, 354, 371, 372, 389). The NYAG’s Opposition to Defendants’ Motion to
Dismiss reiterates the allegations of fraud in the SAC, arguing that the SAC adequately alleges
that each Defendant had knowledge of “fraudulent” acts and should be held liable for the
“fraudulent” acts and practices of Co-Defendants. (See, NYAG’s Memo of Law in Opposition (the
“NYAG’s Opposition”), R.Doc.71, pgs. 9, 18, 23, 25, 26 & 29).

The Complaint also seeks damages for the allegedly fraudulent conduct of some defendants
that extends back to at least 2013, more than five (5) years before the initial Complaint in this
matter was filed in New York State court. (See, R.Doc. 41, PP 27, 156). However, the statute of
limitations for Executive Law § 63(12) claims that are not based on actual or equitable fraud is
only three years. See, CPLR 214(2); People v. Credit Suisse Sec. (USA) LLC, 31 N.Y.3d 623, 638-
41 (N.Y. 2018). If the NYAG was only seeking damages for deceptive acts or practices, and truly
did not premise its claims on actual or equitable fraud, many of the causes of action pled in the
SAC would be partially time barred. The NYAG cannot seek to avoid the higher pleading
standards of Rule 9(b) and, at the same time, take advantage of the longer statue of limitations that
applies to claims that are premised on actual or equitable fraud.

Furthermore, the NYAG claims that the SAC does not allege actual or equitable fraud, yet
seeks to hold Bellmare and Freimuth individually liable for the acts of their Co-Defendants through
atrule that only applies to fraudulent conduct. (See, NYAG’s Opposition, R.Doc. 71 at 25-26). The

NYAG cites to various cases for the proposition that “[o]fficers and directors of a corporation may
be held liable for fraud if they participate in it or have actual knowledge of it.” See, People v.

Apple Health & Sports Clubs, 80 N.Y .2d 803, 807 (1992) (emphasis added).

471258.1
Courts have repeatedly held that when a Plaintiff seeks to hold officers or directors of a
corporation personally liable for fraud solely by the fact that they “have actual knowledge of it,”
the allegations in the complaint must comply with the pleading standards of Rule 9(b). See, Ningbo
Prods. Imp. & Exp. Co. v. Eliau, 2011 U.S. Dist. LEXIS 125789, at *19-22 (S.D.N.Y. Oct. 31,
2011); Apex Mar. Co. v. OHM Enters., 2011 U.S. Dist. LEXIS 35707, at *12-13 (S.D.N.Y. Mar.
30, 2011). Ifthe SAC does not allege actual or equitable fraud, then the NYAG must be precluded
from relying on a standard that only applies to fraudulent conduct to hold Bellmare and Freimuth
liable for the acts of others.

As almost every cause of action in the SAC is based on allegedly fraudulent conduct, the
heightened pleading standard of Rule 9(b) should be applied to those causes of action. If the Court
determines that Rule 9(b) does not apply to some or all causes of action because actual or equitable
fraud has not been alleged, those causes of action must be limited by the applicable statute of
limitations and the Court should refuse to apply the standard advocated by the NYAG to hold
Defendants Bellmare and Freimuth individually liable for those causes of action.

Il. THE NYAG FAILED TO ADEQUATELY PLEAD THAT BELLMARE AND

FREIMUTH ARE BOTH PERSONALLY LIABLE FOR THE ACTS AND
PRACTICES ALLEGED IN THE SAC

The NYAG’s Opposition claims that the SAC “alleges that Defendants Bellmare and
Freimuth each participated in ... illegal and fraudulent acts.” However, no such allegations are
actually stated in the SAC. The SAC alleges that Bellmare “oversees the management and
financial affairs of Student Loan Care” and “reviewed” the “representations that its Student Loan
Advisors were instructed to make to borrowers,” but does not allege that Bellmare directly
participated in any fraudulent or illegal acts performed by that Defendant or any other Defendants.
(SAC, R.Doe. 41, PP 202, 203). The SAC similarly alleges that Freimuth “oversaw the executive
management and financial affairs” of Debt Resolve and Progress Advocates, but does not allege

3
471258.1
that Freimuth directly participated in any fraudulent or illegal acts performed by those Defendants
or any other Defendants. (SAC, R.Doc. 41, [) 207).

The NYAG’s Opposition makes numerous, additional allegations regarding Bellmare’s
and Freimuth’s personal participation in various aspects of Progress Advocates’ and Student Loan
Care’s businesses, but none of those allegations were stated in the SAC. As the NYAG could have
added those allegations to an amended complaint after the Moving Defendants filed their original
Motion to Dismiss but chose not to do so, the NYAG should not be given the opportunity to file
another amended complaint that contains those allegations. See, Your Honors’ Individual
Practices in Civil Cases, § 3.F., citing, Lorely Fin. Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC.,
797 F3d. 160, 190 (2d Cir. 2015). Thus, those allegations cannot be considered to determine
whether the SAC adequately pleads each and every cause of action against Bellmare and Freimuth.

The only affirmative conduct alleged as to either of the “Individual Defendants” is that
Freimuth signed a “Master Dealer Agreement” with Equitable that allegedly included interest rates
that are usurious under New York laws. (SAC, R.Doc. 41, 209). This lone statement does not
establish that Freimuth directly participated in any fraudulent or illegal acts. However, even if the
Court views this as Freimuth directly setting usurious interest rates, which the Moving Defendants
dispute, it only means that the NYAG may have plead a direct cause of action against Freimuth
for the sixth cause of action in the SAC, which relates to usurious interest rates. It does not mean
that the NYAG can proceed with all of its causes of action against Freimuth.

The NYAG also cites to various cases for the proposition that officers and directors of a
corporation may be held liable for fraud if they have actual knowledge of fraudulent activities.
(See, NYAG’s Opposition, R.Doc. 71 at 25-26). As stated above, this standard only applies to

fraudulent acts, not the failure to comply with banking rules or other illegal conduct that does not

4712581
rise to the level of actual or equitable fraud. Jd. Since the NYAG takes the position that the SAC
does not allege actual or equitable fraud, that standard should not be applied to this matter. Even
if that standard is applied, the SAC still fails to state a claim against Bellmare and Freimuth.

The SAC alleges that Bellmare and Freimuth either have “personal knowledge” of, or are
in “reckless disregard” of, the alleged misrepresentations made by unidentified “student loan
advisors,” and of the fact that the “Equitable Credit Plans with New York borrowers were at
usurious interest rates.” (SAC, R.Doc. 41, PP 206 & 210). However, a “reckless disregard” of a
misrepresentation or a “negligent failure” to acquire knowledge of a misrepresentation is
insufficient to hold Bellmare and Freimuth individually liable for the actions of Debt Resolve or
the other Defendants. Marine Midland Bank v. John E. Russo Produce Co., 50 N.Y.2d 31, 44
(1980); Abrahami v. UPC Constr. Co., 224 A.D.2d 231, 233-34 (App. Div. 1996). Courts have
repeatedly held that corporate officers such as Bellmare and Freimuth cannot be held liable “for
the mere negligent failure to discover misrepresentations made on the company's behalf.” Alter v.
Audio-Rite Corp., 2011 NY Slip Op 33713(U), Jf 9-10 (Sup. Ct.), citing Marine Midland Bank,
supra; DDJ Capital Mgmt., LLC v. Rhone Grp. L.L.C., 2008 NY Slip Op 50839(U), { 11, 19 Misc.
3d 1124(A) (Sup. Ct.).

Furthermore, the case law cited by the NYAG only establishes that an officer or director
of a corporation can be held personally liable for the fraudulent acts of their corporation, if they
have actual knowledge that their corporation was engaging in fraudulent conduct. (See, NYAG’s
Opposition, R.Doc. 71 at 25-26). It is axiomatic that an officer or director of a corporation cannot
be held personally liable for the fraudulent acts of other companies or corporations solely because
those individuals may be aware of fraudulent conduct being committed by those separate and

distinct companies.

471258.1
The SAC alleges that Bellmare and Freimuth are officers of Debt Resolve (SAC, R.Doc.
Al, PP 49, 50, 20, 207), but the NYAG is not seeking to hold Bellmare and Freimuth personally
liable for direct, fraudulent acts of Debt Resolve. The SAC also alleges that Fretmuth was an
officer of Progress Advocates (SAC, R.Doc. 41, PP 50, 207), but the NYAG similarly does not
seek to hold Freimuth personally liable for direct, fraudulent acts of Progress Advocates. As set
forth in the separate Memoranda of Law filed by Debt Resolve, Bellmare and Freimuth (R.Doc.
58) and Defendants Progress Advocates and Student Loan Care (R.Doc. 61, pgs. 12-14), the SAC
does not allege that Debt Resolve or Progress Advocates directly engaged in any fraudulent
conduct. Rather, the SAC alleges that “student loan advisors” employed by other, separate entities
were the individuals that committed fraudulent acts. Thus, the NYAG is seeking to hold Bellmare
and Freimuth personally liable for the fraudulent acts allegedly performed by employees of
companies that are separate and independent from Debt Resolve and Progress Advocates.

The NYAG also improperly seeks to hold Bellmare personally liable for the unspecified
fraudulent acts that were allegedly committed by the “student loan advisors” employed by
Defendant Student Loan Care, based on the fact that Bellmare allegedly oversaw the management
of that entity. However, as the SAC does not allege any specific fraudulent conduct that Bellmare
participated in, or was aware of and had the ability to control.

Based on the foregoing, the allegations in the SAC regarding Bellmare and Freimuth fail
to satisfy the pleading standards of Rules 8 & 9(b) and fail to state a cause of action for personal
liability against Bellmare and Freimuth for any of the causes of action stated in the SAC.

Ill. THE NYAG FAILED TO ADEQUATELY PLEAD THAT DEBT RESOLVE IS
LIABLE FOR THE ACTS OF ITS CO-DEFENDANTS

The SAC does not allege facts that are sufficient to hold Debt Resolve liable, on its own,

for the alleged violations of each and every statute pled in the SAC. Thus, the NYAG alleges that

471258.1
Debt Resolve can be held liable for the alleged acts its Co-Defendants: 1) because Debt Resolve
was allegedly “a knowing participant a deceptive scheme,” and; 2) because Debt Resolve was part
of a “common enterprise” with the other Co-Defendants. Both theories of liability fail.

The only authority the NYAG cites to support the applicability of its first theory of liability
is FTC vy. Leadclick Media, LLC, 838 F.3d 158, 168 (2d Cir. 2016). However, Leadclick only
addresses the standards that apply to section 5 of the Federal Trade Commission Act, 15 U.S.C.
§45. Id. Leadclick does not address or set the standards that should be applied to N.Y. Executive
Law §63(12), N.Y. G.B.L. §§ 349 & 350, or the other statues pled in the SAC, and has not been
applied to those statues by other Courts. Thus, the Leadclick standard should not be applied to this
matter. See also, Stoltz v. Fage Dairy Processing Indus., S.A., 2015 U.S. Dist. LEXIS 126880, at
*89-91 (E.D.N.Y. 2015); Finkel v. D.H. Blair & Co., 213 A.D.2d 588 (App. Div. 1995).

However, even if the Leadclick standard is applied, the SAC still fails to state a claim
against Debt Resolve with regard to each and every cause of action. In order for Debt Resolve to
be found liable for the acts of its Co-Defendants under the Leadclick standard, Debt Resolve must:
1) have knowledge of the fraudulent acts alleged, and 2) must either a) directly participate in the
fraudulent scheme, or b) have the authority to control the fraudulent content at issue. Leadclick at
168. The SAC does not contain sufficient allegations to satisfy any of those elements.

The NYAG claims that Debt Resolve’s knowledge is equivalent to the knowledge of its
CEOs, Bellmare and Freimuth. (Plaintiff's Opposition, R.Doc. 71, pg. 17). However, as we
explained above, the SAC does not allege that Bellmare and Freimuth had knowledge of any
specific fraudulent acts of any of the Co-Defendants. While the SAC claims that complaints
regarding Student Loan Care were sent to Bellmare by the NYAG after fraudulent acts allegedly

occurred, notice of those complaints does not establish that Bellmare and/or Debt Resolve were

4712581
aware of the fraudulent acts at the time they occurred, and does not establish that those fraudulent
acts continued after Bellmare and/or Debt Resolve were made aware of those fraudulent acts.

The SAC also fails to establish that Debt Resolve directly participated in the allegedly
fraudulent conduct of the other Co-Defendants. The only direct conduct alleged in the SAC is
Debt Resolve’s alleged completion of student loan consolidation packages, which Defendants
dispute. However, Debt Resolve did not engage in any fraudulent activity by allegedly completing
those student loan consolidation packages. As the SAC does not allege that Debt Resolve was
directly involved in the allegedly deceptive conduct that induced buyers to enter into contracts for
those services, it does not allege any direct participation by Debt Resolve. See, People v. Direct
Revenue, 2008 Slip Op 50845(U), 19 Misc. 3d. 1124(A), 872 N.Y.S.2d 816 (Sup. Ct. N.Y. Co.
2008). The NYAG attempts to distinguish the holding of Direct Revenue because it was decided
on a motion for summary judgment, rather than a motion to dismiss. However, that does not
diminish the logic or applicability of its holding to this matter.

The SAC similarly fails to allege that Debt Resolve had the authority to control the actions
of Progress Advocates, Student Loan Care, or the other Co-Defendants. As the SAC explains that
Progress Advocates and Student Loan Care were partially owned and operated by entities that were
completely separate from, and unrelated to, Debt Resolve, it cannot be automatically assumed that
Debt Resolve had the authority to control those two companies. Thus, to the extent the standard
set forth in Leadclick can be applied to this matter, which the Moving Defendants dispute, the
allegations in the SAC failed to satisfy that standard.

The NYAG’s second theory of liability is that Debt Resolve can be held liable for the
actions of every other Co-Defendant because it was allegedly part of a “common enterprise” with

those Defendants. The only case that directly applies to Executive Law §63(12) cited by the

4712581
NYAG in support of a “common enterprise” theory is People v. Apple Health & Sports Clubs, 80
N.Y.2d 803 (1992). However, the term “common enterprise” was never mentioned in Apple. In
Apple, the complaint stated a cause of action against a company operating a health club and the
company that owned it because they were “interlocking corporations” that commingled assets and
had identical shareholders who “acted in concert in operating” the health club. Jd. at 808.

Here, the SAC alleges that Progress Advocates and Student Loan Care are joint ventures
with other companies that are unrelated to Debt Resolve. The SAC does not allege any
commingling of assets with Debt Resolve and does not allege that the companies have identical
shareholders. There are also no allegations that Debt Resolve acted in concert with Progress
Advocates, Student Loan Care or any other Co-Defendants in the marketing or contracting aspects
of the business that are the focus of the SAC. As the SAC fails to establish that Debt Resolve and
its Co-Defendants were “interlocking corporations” that “acted in concert” to operate each
individual business, it does not state a claim against Debt Resolve for the allegedly fraudulent and
illegal activities of its Co-Defendants, based on the standard set forth in Apple.

The remaining cases cited by the NYAG to support the application of a “common
enterprise” theory of liability apply primarily to the FTC Act. The NYAG has not cited any
authority for the proposition that the “common enterprise” theory of liability set forth in those FTC
cases has been, or can be, applied to the New York statues cited in the SAC, in the absence of any
alleged violations of the FTC Act. To hold Debt Resolve directly liable for the acts of its subsidiary
under New York law, the NYAG “must allege facts supporting an inference that the parent
company engaged in the conduct at issue, and general, conclusory allegations are not sufficient.”
Fage Dairy, supra. (Plaintiffs’ conclusory allegations that the entities “operated as a single

integrated and common enterprise” was insufficient to state a claim). As the factors for the

471258.1
“common enterprise” theory of liability asserted by the NYAG conflicts with the holdings in Fage
Dairy, Direct Revenue, Finkel and Apple, those factors should not be applied in this matter.
However, if the “common enterprise” factors advocated by the NYAG are applied to this
matter, the SAC still fails to state a cause of action against Debt Resolve. Based on the allegations
in the SAC, Debt Resolve does not share officers or employees with the “Marketing Defendants,”
the “Financing Defendant” or the other “Owner Defendant,” does not operate under common
control with those Defendants, does not share offices with those Defendants, and does not
commingle funds with those Defendants. Thus, there is absolutely no basis to hold Debt Resolve
_ liable for the actions of those Defendants. The SAC also fails to establish that Debt Resolve
engaged in the allegedly fraudulent conduct of Progress Advocates and Student Loan Care and
does not establish the other elements necessary to establish that they were are part of a “common
enterprise,” for the reasons set forth above.
IV. CONCLUSION
Defendants Debt Resolve, Bellmare and Freimuth respectfully request that the Court enter
an Order dismissing Plaintiff's SAC in its entirety.
Dated: New York, New York

March 8, 2019 Se

By: Sp 2

C BACT. Kfejci, Esq.
Carl M. Perri, Esq.
Attorneys for Defendants
Debt Resolve, Inc., Bruce Bellmare and
Stanley E. Freimuth
28 Liberty Street, 39" Floor
New York, New York 10005
212.805.3900

 

10
471258.1
